Opinion by
Chief Justice Hobson.
Affirming.
Section 10, art. 2, of an act entitled, “An act relating to revenue and taxation,” approved March 15, 1906, reads as follows: “Each county clerk shall, on or before the first day of September of each year, make and certify to the various county assessors, as-hereinafter provided, complete statements of all purchase money notes, mortgage notes, and other obli/gations for money due or to be paid, except purchase money notes,mortgage notes and other liens for money due or to be paid, owned by banks, or trust companies, as shown by the conveyances, mortgages and liens in his office. Said statements shall distinctly show the dates of execution and maturity of such notes or other evidences of indebtedness; the consideration therefor; the date of filing or recording same;. the amount thereof, and the county of the residence *609of the owner, payee, beneficial holder thereof, or other person or corporation, liable for taxes thereon. Said statement shall be made to each county assessor of the State of such notes or other evidences of indebtedness as may be owned or held by persons or corporations residing or having their principal place of business in the county of such assessor. No mortgage, conveyance or other instrument or writing constituting a lien or other security for any note or other evidence óf indebtness shall be received for record by any county clerk of this commonwealth unless such mortgage, conveyance or other writing give the county and state of the residence and post office address of the person or corporation owning or holding said note or other evidence of indebtedness, or liable for the payment of taxes thereon. Should there be an assignment of such note or other evidence of indebtednesse of record in the clerk’s office, the assignment shall state the county and state of the residence and postoffice address of the 'assignee; unless any assignment is made of record, the original' holder or owner shall be liable for taxes as though no assignment had heen made. Any person who shall knowingly and intentionally give a false or fictitious address or name in any such instrument or assignment as above mentioned shall he guilty of a misdeméanor, and shall upon conviction be fined not less than ten dollars nor more than one thousand dollars.”
Section 11 of the same article provides: “The assessor upon receiving from the county clerk the statement of all purchase money notes, mortgages, note's, and liens, as provided in section 10 of this article, shall fix the value upon each and all of said notes and liens, estimated at the price each would bring at a fair voluntary sale, and enter the same in his tax book against the owner or beneficial holder thereof as it is provided in section 6 of article 1, that the property assesed shall be entered; and he shall return, *610said statement to the county clerk for the use of the board of supervisors.”
The first of these appeals arises in this way: On July 12, 1906, George E. Spurrier made a deed to C. R. Shrader for a tract of land in Louisville, Shrader executing to Spurrier as trustee- his six promissory notes, with interest coupons attached, payable one and two years after date; three of the notes being for $200 each, and three for $500 each. A lien was retained in the deed to secure the payment of the notes, but the deed did not give the residence or postoffice address of George E. Spurrier, or of any person as the-holder or owner of the notes. The deed was presented to W. J. Semonin, clerk of the Jefferson county court, duly executed and acknowledged, with the request that he should record it; the recording fees being tendered at the time. Semonin refused to receive the deed for record because it failed to comply with the statute above quoted in that it did not give the county and state of the residence or the post office address of the person owning or holding the notes referred to. Thereupon Shrader, as grantee, and Spurrier, trustee, as lien holder brought this action for a mandamus to compel the clerk to record the deed. The clerk filed a general demurrer to the petition; the court sustained the demurrer, and the plaintiffs, appeal.
The second appeal is based on these facts: On June-15, 1906, the Kentucky Title Company loaned to Mark A. and Katie Suter $1,200, for which they executed six promissory notes, with interest coupons attached, payable in 6, 12, 18, 24, 30, and 36 months. The notes were each for $200, and were payable to the Kentucky Title Company or bearer. They were negotiable paper under the statute regulating negotiable instruments, and were transferable by delivery alone without indorsement or other assignment in writing. To secure the payment of the notes and *611coupons, Mark A. and Katie Suter executed to the title company a mortgage on real estate in Louisville.' The mortgage was duly recorded, -and, thereupon, the title company negotiated and transferred four of the notes to the Presbyterian Theological Seminary of Kentucky; one of them to Mrs. Mary Sullivan, and the other to Mrs. Mary W. Sloss. The notes were actually delivered to the transferees, but there was no assignment of record made. The Theological Seminary is an institution whose income is devoted solely to the cause of education, and the notes purchased by it are in its hands exempt from taxation. Mrs. Sullivan is a resident of Washington, D. C., and Mrs. Sloss of San Francisco, Cal. By the terms of - the statute, it is made the duty of the county clerk to report the notes to the assessor of Jefferson comity as the property of the Kentucky Title Company and it is the duty of the assessor to assess them as its property for taxation; it is also the duty of the proper officers to colléet from the title company the taxes upon the assessment. The title company brought suit to enjoin the clerk and assessor from discharging their duty, as required by the statute, on the ground that the threatened action on their part will inflict great and irreparable injury on the title company, and that the statute, in so far as it requires the notes and coupons to be assessed as the property of the title company, is in conflict with the Constitution. The court sustained a demurrer to the petition, and the title company appeals.
It will be perceived that in the first case the question is made ‘as to the validity of so much of the statute as forbids the recording of a conveyance, mortgage, or other like instrument securing a lien for indebtedness, unless it give the county and state of the residence and the post office address of the person holding the notes or other evidence of such indebtedness. It will also be perceived that in the sec*612ond case the validity of so ranch of the statute is assailed as makes the original holder liable for the taxes on such notes or evidence of indebtedness, unless the assignment is made a matter of record, It is earnestly insisted that these provisions are not germane to the title of the act, and that they are void under section 51 of the Constitution, which provides that no act shall relate to more than one subject, and that this shall be expressed in the title. We are unable to see the force of this objection. It is apparrent on the face of the act that both the provisions referred to are inserted to secure the collection of the taxes due upon this class of property. It is a matter of common knowledge that a large part of the money of the State escapes taxation, thus throwing a greater burden upon the visible property which the assessor can see and may not' be easily concealed. If the record is required to show who owns the indebtedness which is secured by recorded instruments, and if the county clerk reports to the assessor all such indebtedness as shown by his record, manifestly a large part of the property which has been- escaping taxes will be brought upon the assessment rolls. The general purpose of the constitutional provision is accomplished when a law has but one general object, which is fairly indicated by its title. To require every end and means proper for the accomplishment of its general object to be made the subject of a separate act, or to be set out in the title, would render legislation impracticable. So the courts have uniformly held that provisions which are fairly germane to the subject of the act may be inserted in an act having a general title like that before us. 'Pennington v. Wool-folk, 79 Ky. 14, rests upon the ground that the act was not restricted to matters germane to the title; but that, on the contrary, the title was calculated to conceal from the members of the General Assembly the real subject of the act. Wulftange v. McCollom, *61383 Ky. 361, 7 Ky. L. R. 334, rests upon the same principle. In that case the title of the act related to the charter of the city of Covington, and under this title provisions were inserted which had no referrence to municipal affairs, but radically changed the general laws of the state. The other cases relied on for appellants are similar to those referred to, and need not be at length distinguished.
On the other hand, the following cases sustain the validity of the act: Grundy v. Commonwealth, 12 Bush 350; Commonwealth v. Godshaw, 92 Ky. 435, 13 Ky. L. R. 572, 17 S. W. 737; Nunn v. Citizens' Bank, 107 Ky. 262, 21 Ky. L. R. 961, 53 S. W. 665; Rumbley v. Hall, 107 Ky. 349, 54 S. W. 4, 21 Ky. L. R. 1071; Weber v. Commonwealth, 72 S. W. 30, 24 Ky. L. R. 1726; Hyser v. Commonwealth, 116 Ky. 414, 76 S. W. 174, 25 Ky. L. R. 608; Commonwealth v. Reinecke Coal Mining Company, 117 Ky. 885, 25 Ky. L. R. 2027, 79 S. W. 287; Johnson v. Fulton, 89 S. W. 672, 28 Ky. Law Rep. 569. In Henderson Bridge Company v. Alves, 121 Ky. — , 90 S. W. 995, 28 Ky. Law Rep. 994, the court said: ''In levying a tax on peddlers and providing for a license to be taken out by them, the Legislature may properly provide regulations as to how the business done under the license shall be conducted. This is germane to the general subject of the act. The case of Rumbley v. Hall, 107 Ky. 349, 21 Ky. L. R. 1071, 54 S. W. 4, and Jacobs Adm’r v. L. & N. R. R. Co., 10 Bush, 263, are based on the ground that there was a natural connection between all parts of the act.” Here the provisions of the act in question are germane to the subject of revenue and taxation embraced in the title.. In regulating how property shall be assessed for taxation, and by whom the taxes shall be payable the Legislature may, in a general act, provide safeguards to prevent property escaping assessment and taxa-' tion. It is insisted that the statute is void in so far *614as it requires the holder of record to pay the taxes on the notes, when, in fact, he has assigned them before the time for assessment. It is urged that this is taking private property for public use without just compensation, especially where the property in the hands of its true owner is not subject to taxation. But the assignor may relieve himself of this liability by making a 'record of the assignment. He is only made liable for the tax when he fails to put upon the record the name of the owner of the property so that it may be assessed to him, if assessable. ¥e do not see that there is any reason why the Legislature may not direct property to be assessed in the name of the owner of record. Any one may avoid liability under the statute by having the record slmw the real owner. It is immaterial that the notes might have passed by delivery without an assignment. They only so passed by virtue of the statute. • The Legislature had a right to require the former owner to pay the taxes unless he complied with the statute, and made the record show the truth. The act does noS affect the title to the notes, and therefore is not i& conflict with the negotiable instrument act. It only imposes a liability for taxes. Similar provisions have long existed in the state and elsewhere. To illustrate: It has long been provided by statute that the holder of the legal title, the holder of the equitable title, and the claimant or bailee in possession of property are each liable for -the taxes thereon; and that the owner or proprietor of a bonded warehouse is liable for the distilled spirits stored therein with interest though they have been removed from the warehouse. The banks are required to pay taxes on the value of their shares in the hands of the stockholders. A number of like illustrations might be given. It may be true that there will be some hardship in the administration of the act, but this is a subject that must be addressed to the Legislature, and *615not to the courts. The Legislature, having the evil to be remedied in mind, has the discretion' to adapt the remedy to the evil, and, so long as it keeps within its constitutional powers, it cannot be controlled by the courts.
Judgment affirmed.